Citation Nr: 1236450	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from July 11 to August 18, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran is seeking service connection for hepatitis C.  He claims that he contracted hepatitis C as a result of immunizations through jet air-gun injections while in service.  

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA San Diego Healthcare System.  Records in the file specifically document treatment from care providers in the VA San Diego Healthcare System dated most recently in May 2008.  However, in July 2008, the Veteran submitted a statement indicating that he has continued to obtain treatment at facilities in the San Diego VA system.  The Board acknowledges that the RO has sought records of the Veteran's treatment at the San Diego VA facilities for the time period ending in May 2008.  It does not appear, however, that the RO searched for any records for the period more recent than May 2008 from the VA San Diego Healthcare System. 

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA San Diego Healthcare System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has hepatitis C that he believes is directly related to military service.  In particular, the Veteran claims that he was exposed to hepatitis C when he received inoculations from a jet air-gun injection during active duty and that his current hepatitis C stems from that initial incident.  

Regarding diagnosis of hepatitis C, the Veteran's service treatment records are silent for complaints or findings of hepatitis, or evidence of related risk factors, to include drug abuse, exposure to blood, or tattoos.  On his pre-induction and entrance medical examinations, conducted in May and June 1977, the Veteran reported that he had undergone an appendectomy as a child.  The Veteran's service personnel records reflect that he was medically discharged from service after five weeks due to pre-existing hypertension.  

Review of the Veteran's post-service treatment records from the VA San Diego Healthcare System reflects that the Veteran was diagnosed with hepatitis C and being treated as early as October 2007, at which time he underwent a hepatitis consultation.  When asked about risk factors for hepatitis C, the Veteran responded "Yes" when asked if he had undergone a blood transfusion, snorted drugs, and had tattoos/body piercings and multiple sex partners.  He specified that he had received a blood transfusion at age 11 when he had been treated for a ruptured appendix and that he had received tattoos/body piercings while in prison.  In addition, the Veteran stated that he snorted drugs, but had never used drugs intravenously, and reported that he had had more than 10 sex partners.  However, at a May 2008 VA treatment visit at the hepatitis C clinic, the Veteran contended that he had in fact never had a blood transfusion and that his only risk factor, aside from non-intravenous drug use, was the jet air-gun injector used to inoculate him during service.  The treatment provider opined that, given the Veteran's contentions, it "is possible he was exposed [to hepatitis C] via an injector gun if he was treated in this manner."  

In a March 2008 letter, the RO advised the Veteran that the medical community recognized several risk factors for hepatitis C infection, including organ transplant or blood transfusions prior to 1992; accidental exposure to blood by health care workers, including combat medics; intravenous drug use or intranasal cocaine use; high risk sexual activity; or other direct percutaneous exposure to blood, such as by tattooing.  The RO asked the Veteran to provide information or evidence indicating which risk factor or factors applied to him.  In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in March 2009, the Veteran acknowledged his risk factors of tattoos, body piercings, and multiple sex partners, but challenged the notion that a blood transfusion as a child was a risk factor, stating that such a procedure "would have shown up on my entrance exam."  He also alleged that he had been infected with the hepatitis C virus when he was immunized in service with a jet air-gun injector.  As discussed below, the Board notes that blood transfusions, high-risk sexual activity, tattoos, and body piercings are recognized risk factors for the development of hepatitis C.  See VBA Training Letter 211A (01-02) (April 17, 2001).  Additionally, despite the lack of any scientific evidence to document transmission of hepatitis C with jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13) (June 29, 2004).

Regarding service connection claims pertaining to hepatitis C, the April 2001 VA training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

In this case, although the Veteran did not respond to a March 2008 notice letter wherein the RO asked him to identify potential risk factors associated with hepatitis C, the October 2007 VA treatment record lists the Veteran's hepatitis C risk factors as being: (1) blood transfusion prior to 1992; (2) tattoos/body piercing; and (3) more than 10 sex partners.  On his March 2009 VA Form 9, the Veteran appears to have conceded that he has received tattoos and body piercings and had multiple sex partners.  In addition, the Veteran's service treatment records reflect a reported history of his having undergone appendectomy as a child, which-as the Veteran himself reported to his October 2007 VA treatment provider-required a blood transfusion.  Thus, there are at least three identified risk factors associated with hepatitis C.

Regardless, and in light of the Veteran's contentions, the statements made by the Veteran's VA treatment provider in May 2008, and VA's acceptance that transmission of hepatitis C through jet air gun injectors is biologically plausible, the Board concludes that medical examination and opinion are likely needed, that is if it cannot be proved that the Veteran did not receive inoculations during service in the manner he contends.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hepatitis C.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the examination, the Board notes that it is essential that the report of examination include a full discussion of all modes of transmission and why the examiner believes that a particular mode of transmission is or is not the source of the Veteran's hepatitis C, with specific consideration of the risk factors for contracting hepatitis C as identified in the April 17, 2001, VA training letter.

(For VA compensation purposes, the diagnosis of hepatitis C (HCV) infection requires two specific tests.  The initial test is the enzyme immunoassay (EIA).  If the EIA is positive, the recombinant immunoblot assay (RIBA-2) is used as a supplemental test to confirm the presence of the virus.  See VBA Fast Letter 211B (98-110) (November 30, 1998).)

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the VA San Diego Healthcare System any available medical records pertaining to the Veteran's treatment at any time from May 2008 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  The AOJ must contact the service department and request information generally about the use of jet air-gun inoculations during the time and at the location where the Veteran served and specifically regarding the Veteran's inoculations.  Personnel records and any additional records that might document immunizations should be sought, particularly the mode of immunizations in this Veteran's case.  The service department should be specifically asked to indicate whether such air-gun inoculators were used in July or August 1977 for trainees at the United States Coast Guard Training Center, Alameda, California.  The AOJ should also search for the Veteran's personnel records and additional service medical records that might include a shot record.  

3.  If it cannot be affirmatively demonstrated that the Veteran did not receive jet air-gun inoculations during his short period of active duty service, schedule an examination by an examiner with expertise in the transmission of diseases such as hepatitis C for the purpose of determining the likely cause of the Veteran's hepatitis C.  The specialist must review the claims file, including a copy of this remand, and any medical literature addressing a link between the spread of hepatitis and the use of jet injection devices.  The Veteran's specific risks identified in the record, including on the October 2007 consultation, should be considered.  

Following a review of the relevant medical evidence in the claims file, the examiner must obtain a detailed history from the Veteran (to include a complete history of in-service and post-service risk factors), conduct an examination of the Veteran, including any laboratory tests that are deemed necessary and any additional specialty examinations that are warranted; and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C is related to his period of active military service, or any incident thereof, to specifically include inoculations by jet injectors.  

Consideration should be given to when the disease first became symptomatic and the length of time between military service and the onset of symptoms, and the examiner should comment on whether this information affects the opinion regarding when the Veteran was likely exposed to the virus.  The specialist must provide a complete rationale for each opinion offered.

4.  After the requested examination has been completed, the report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

5.  Following any additional evidentiary development deemed necessary, the AOJ must re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

